DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on December 30, 2019. 
Claims 1-11 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811643928.6, filed on December 29, 2018.
Claim Objections
3.	Claim 11 is objected to because of the following informalities: Claim 11 is an independent system claim claiming a computer device from claims 6-10. It should be rewritten to positively recite desired limitations from claims 6-10. Appropriate action is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1 (and similarly claim 6), the term “correction model” lacks written description. The term is mentioned in the Specification (e.g. [0005]-[0006], [0076]-[0077], [0119], [0125] and [0150]) but the disclosure does not teach the contents of this correction model nor how it is applied to perform the calculations as claimed. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1 (and similarly 6):
calculating an arm angle range of each pose of the tail end of the robot arm in the motion trajectory;
This limitation is indefinite because it is unclear which arm angle range is being claimed. There are a plurality of joints with respective angles in which the pose of the tail end; so, it is unclear which joint/angle is being referred to by the arm angle range.
identifying an abruptly changing arm angle range in the arm angle range of each pose according to the upper boundary curve and the lower boundary curve;
The limitation is indefinite because it is unclear what constitutes as “abruptly changing” for the arm angle ranges.
calculating an arm angle of a pose corresponding to the abruptly changing arm angle range according to a predetermined correction model;
The limitation is indefinite because it is unclear what the predetermined correction model is and how it is applied in order to correct the abruptly changing arm angle range(s). See also 112(a) rejection.
calculating arm angles corresponding to the other poses according to the arm angle proportion, wherein the other poses are poses other than the pose corresponding to the abruptly changing arm angle range;
The limitation “the other poses” is indefinite. Previously in the claim “each pose” and “a start pose” where disclosed. However, it is unclear if “the other pose” coincides to any of the previously mentioned poses or is a new pose.as no other poses are described prior to this language.
calculating an angle of a joint of the robot arm corresponding to each pose according to a pose of the tail end of the robot arm in the motion trajectory and the arm angle of each pose
The limitation is indefinite because it is unclear for which joint angle in the tail end of the robot is being calculated. 
	Regarding Claim 2 (and similarly 7):
determining that the arm angle range of the pose is the increasing arm angle range when the upper boundary derivative of the pose is greater than a positive threshold and the lower boundary derivative of the pose is less than a negative threshold
The limitation is indefinite because it is unclear if this is the same positive and negative threshold mentioned in the previous limitation of Claim 2. Furthermore, the term “the pose” is also indefinite. It is unclear if this pose refers to one of the poses disclosed by “each pose” or is a new pose.
	Regarding Claim 3 (and similarly 8):
calculating an arm angle of a pose corresponding to the increasing arm angle range according to a predetermined large arm angle proportion when the abruptly changing arm angle range is the increasing arm angle range;
Similar to the issue with Claim 1, the limitation is indefinite because it is unclear which arm angle is being calculated. Furthermore, the term “a pose” is indefinite. It is unclear if this pose refers to one of the poses previously disclosed or is a new pose.
	Regarding Claim 4 (and similarly 9):
wherein Prop represents a proportion of an arm angle value in the arm angle range, a represents the arm angle value, LLimit represents a lower boundary value of the arm angle range, ULimit represents an upper boundary value of the arm angle range.
The limitation is indefinite because it is unclear if this proportion of an arm angle value is the same proportion mentioned in Claim 1.
	Regarding Claim 5 (and similarly 10):
when a quantity of arm angle ranges corresponding to one of the poses is 1, and a quantity of arm angle ranges corresponding to a previous pose is also 1, selecting an arm angle range corresponding to the pose;
when a quantity of arm angle ranges corresponding to one of the poses is 2,
when a quantity of arm angle ranges corresponding to one of the poses is 1, and a quantity of arm angle ranges corresponding to a previous pose is 2, selecting an arm angle range corresponding to the pose;
when a quantity of arm angle ranges corresponding to one of the poses is 2, and a quantity of arm angle ranges corresponding to a previous pose is also 2, selecting an arm angle range with a minimum sum of an upper boundary and a lower boundary from the two arm angle ranges;
The limitation is indefinite because it is unclear how a quantity of arm angle ranges is determined to be “1” or “2.” Furthermore, it is unclear what the value/measurement the numbers “1” and “2” refer too and what the difference between “1” and “2” is. 
“the detected pose”
The term “detected pose” lacks antecedent basis. 
generating the upper boundary curve and the lower boundary curve according to the selected arm angle range
There lacks antecedent basis for “the selected arm angle range” as no other selected arm angle ranges are described prior to this language. This can be solved by rewriting the claim language as follows: generating the upper boundary curve and the lower boundary curve according to 
Appropriate action is required.

Allowable Subject Matter
1 and 6 would also be allowable if 112(a) and 112(b) rejections are overcome. Claims 2-5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 112(b) rejections are overcome. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harima et al. (US 6023645) discloses a trajectory control method for a robot using the start and end position of the arm tip and a pre-specified velocity to operate the arm.
Iwasaki (US 20140297031) discloses a path generation and control method for a robot arm to shorten the time duration of the movement of the end effector.
Cheng (US 20210212777) discloses a control method for a robot using inverse kinematics to control the movement of a robotic arm system. The method involves calculating a center of motion for a desired pose from the user input and correcting the desired pose if the pose resides at or beyond a boundary distance defined by the system.
Zhang et al. (CN 103955619) discloses a method for controlling a robot arm using the arm angles of each joint and analyzing the range of motion of each joint to determine an operable region of the robot arm in order to reduce disturbances in the robot’s movement.

Examiner interviews are available via telephone, in-person, and video conferencing using a US PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.


/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664